 1

 2

 3

 4

 5

 6                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                      SEATTLE DIVISION

 8
     ADRIENNE FEATHER,                                   Civil No. 2:17-CV-1747-MAT
 9        Plaintiff,

10            v.
                                                         [proposed] ORDER
11   NANCY BERRYHILL,
     o/b/o Social Security Administration,
12
              Defendant.
13
              After considering the filings of the parties regarding this issue, it is hereby ORDERED
14
     that attorney fees in the amount of $5,794.56 shall be awarded to Plaintiff pursuant to 28 U.S.C.
15
     § 2412(d) (EAJA), subject to any offset as described in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
16
              If the EAJA fees are not subject to an offset as described in Ratliff, the check for EAJA
17
     fees shall be made payable to Dellert Baird Law Offices, PLLC, based upon Plaintiff’s
18
     assignment of this fee to her attorney. The check for EAJA fees shall be mailed to Plaintiff’s
19
     counsel at Dellert Baird Law Offices, PLLC, 2805 Bridgeport Way W, #23, University Place,
20
     WA, 98466.
21

22

23

24


     Page 1        ORDER – [2:17-CV-1747-MAT]
 1
              IT IS SO ORDERED.
 2
              Dated this 2nd day of October, 2018.
 3

 4

 5
                                                     A
                                                     Mary Alice Theiler
                                                     United States Magistrate Judge
 6

 7
     Presented by:
 8
     CHRISTOPHER H. DELLERT, WA #42453
 9   Dellert Baird Law Offices, PLLC
     2805 Bridgeport Way W, #23
10   University Place, WA 98466
     Phone: (360) 329-6968
11   Fax: (360) 824-9371
     Email: dellert.law.office@gmail.com
12
     Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24


     Page 2      ORDER – [2:17-CV-1747-MAT]
